                              UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

IN RE:                                          §
                                                §
5401 MONTOYA DR. EL PASO TEXAS,                 §              CASE NO. 21-30067- HCM
LLC,                                            §                    Chapter 11, Subch. V
           DEBTOR                               §

      NOTICE OF SECURITY INTERST IN RENTS, REVENUES, AND PROCEEDS
       ARISING FROM REAL PROPERTY PURSUANT TO 11 U.S.C. § 552(b)(2)
     CONSTITUTING CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363(a), AND
                 OBJECTION TO USE OF CASH COLLATERAL

TO THE HONORABLE H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY JUDGE:

            EL PASO NATIONAL MORTGAGE, LLC, (hereinafter "EPNM") and files this Notice

of Security Interest in Rents and Revenues Arising from Real Property Pursuant to 11 U.S.C. §

552(b)(2) Constituting Cash Collateral Pursuant to 11 U.S.C. § 363(a) and Objection to Use of

Cash Collateral, and for cause would show this honorable Court as follows:

            1.     At the time of the filing of Debtor’s petition, EPNM was the owner and holder of a

secured promissory note executed by Debtor, 5401 Montoya Dr. El Paso Texas LLC, a Texas

limited liability company (“Borrower”), and made payable EPNM (the “Note”).

            2.     The Note is secured by a Deed of Trust lien (the “Deed of Trust”) which covers the

following Real Property (the “Property”) and an Assignment of Rents:

                   Lot 24, Block 2, CLOVERDALE SUBDIVISION, an Addition to the City of El
                   Paso, El Paso County, Texas, according to the Plat thereof recorded in Volume 7,
                   Page 39, Plat Records of El Paso County, Texas (commonly known as 5401
                   Montoya Drive, El Paso, Texas).

            3.     The loan documents grant to EPNM, as holder of the Note, a security interest in

rents and proceeds of the Property. The rents, revenues, and proceeds of the Property are EPNM’s

cash collateral.

1196800.1
        4.     EPNM has not consented to the use of its cash collateral, nor has the Court approved

the use of EPNM’s cash collateral. EPNM respectfully demands that the Debtor and the Borrower

(1) cease any use of all such cash collateral, (2) not commingle such cash collateral with other

funds and segregate said cash collateral into separate bank accounts, and (3) provide an accounting

of all cash collateral received from the Property since the filing of the Debtor’s petition in this

case.

                                              Respectfully submitted,
                                                               PC
                                              SCOTTHULSE
                                              One San Jacinto Plaza
                                              201 E. Main Dr., Ste. 1100
                                              P.O. Box 99123
                                              El Paso, Texas 79999-9123
                                              (915) 533-2493
                                              (915) 546-8333 Telecopier
                                              Bfeu@scotthulse.com

                                      By:     /s/Robert R. Feuille
                                              ROBERT R. FEUILLE
                                              State Bar No. 06949100




                                  CERTIFICATE OF SERVICE

       I do hereby certify that on this the 5th day of February, 2021, a true and correct copy of the
foregoing instrument was served by electronic mail to the parties listed below, and 5401 Montoya
Ave., El Paso, Texas 79932, and the persons and entities identified in the attached matrix, as well
as:

        Timothy V. Daniel                             Brad W. Odell
        Timothy V. Daniel, P.C.                       Mullin Hoard & Brown, LLP
        603 Mississippi Ave.                          1500 Broadway, Suite 700
        El Paso, Texas 79902                          Lubbock, Texas 79401


                                              /s/Robert R. Feuille
                                              ROBERT R. FEUILLE


                                                 2
Label Matrix for local noticing                      5401 Montoya Dr. El Paso Texas, LLC                  U.S. BANKRUPTCY COURT
0542-3                                               5401 Montoya Dr                                      511 E. San Antonio Ave., Rm. 444
Case 21-30067-hcm                                    El Paso, TX 79932-2410                               EL PASO, TX 79901-2417
Western District of Texas
El Paso
Fri Feb 5 18:06:03 CST 2021
El Paso National Mortgage, LLC                       Internal Revenue Service                             Joe T. Meraz
444 Executive Center Blvd Ste 240                    Po Box 7346                                          c/o James W. Brewer
El Paso, TX 79902-1039                               Philadelphia, PA 19101-7346                          Kemp Smith LLP
                                                                                                          Po Box 2800
                                                                                                          El Paso, TX 79999-2800

Robert R. Feuille                                    Texstar Escrow, LLC                                  United States Trustee
201 E Main Dr Ste 1100                               5809 Acacia Cir                                      615 E. Houston Suite 533
El Paso, TX 79901-1340                               El Paso, TX 79912-4859                               San Antonio, TX 78205-2055



United States Trustee - EP12                         William Ehrlich                                      Brad W. Odell
U.S. Trustee’s Office                                The Ehrlich Law Firm                                 Mullin Hoard & Brown, LLP
615 E. Houston, Suite 533                            444 Executive Center Blvd Ste 240                    1500 Broadway, Suite 700
P.O. Box 1539                                        El Paso, TX 79902-1039                               Lubbock, TX 79401-3111
San Antonio, TX 78295-1539

Timothy V. Daniel
Timothy V. Daniel, P.C.
603 Mississippi Ave.
El Paso, TX 79902-2415




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)5401 Montoya Dr. El Paso Texas, LLC               End of Label Matrix
5401 Montoya Dr                                      Mailable recipients      12
El Paso, TX 79932-2410                               Bypassed recipients       1
                                                     Total                    13
